   8:18-cv-00507-RGK-CRZ Doc # 7 Filed: 12/05/18 Page 1 of 2 - Page ID # 17



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOHN DOE, on behalf of himself         )    Case No. 8:18CV00507
and others similarly situated,         )
                                       )
                      Plaintiff,       )
                                       )
       vs.                             )      MOTION FOR
                                       ) PRELIMINARY INJUNCTION
DOUG PETERSON, Attorney                )
General of the State of Nebraska,      )
in his official capacity; and JOHN     )
BOLDUC, Superintendent of Law          )
Enforcement and Public Safety for the )
Nebraska State Patrol, in his official )
capacity,                              )
                                       )
                      Defendants.      )

      COMES NOW Plaintiff, John Doe, by and through his attorney of record, and

pursuant to Fed. R. Civ. P. 65 moves the Court for a Preliminary Injunction enjoining

the enforcement of Nebraska’s Sex Offender Registration Act, Neb. Rev. Stat. § 29-

4001 et seq. as applied to Plaintiff. This motion is made based on the facts alleged in

the Complaint, an anticipated Joint Stipulation of Facts between the parties and any

further argument, evidence and representations of counsel as may be presented at a

hearing.

      DATED: December 5, 2018

                                        John Doe, Plaintiff

                                 BY:     /s/ Joshua W. Weir (#23492)
                                        BLACK & WEIR LAW OFFICES, LLC
                                        1904 Farnam Street, Suite 425
   8:18-cv-00507-RGK-CRZ Doc # 7 Filed: 12/05/18 Page 2 of 2 - Page ID # 18



                                        Omaha, NE 68102
                                        Phone: (402) 513-3650
                                        Facsimile: (844) 222-2417
                                        josh@joshweirlaw.com

                                        Attorney for Plaintiff

                          CERTIFICATE OF SERVICE

       I hereby certify that on December 25, 2018, I electronically filed the foregoing
document with the Clerk of the District Court using the CM/ECF system which sent
notification of such filing to the following:

      Ryan Post, Assistant Attorney General

and I hereby certify that I have emailed the document to the following non CM/ECF
participants:

      N/A

                                                /s/ Joshua W. Weir (#23492)
